Name: Decision No 5/1999 of the EU-Republic of Slovenia Association Council of 3 November 1999 adopting the terms and conditions for the participation of the Republic of Slovenia in Community Programmes in the fields of social policy and healt
 Type: Decision
 Subject Matter: social affairs;  EU finance;  health;  Europe;  European construction
 Date Published: 1999-11-27

 Avis juridique important|21999D1127(01)Decision No 5/1999 of the EU-Republic of Slovenia Association Council of 3 November 1999 adopting the terms and conditions for the participation of the Republic of Slovenia in Community Programmes in the fields of social policy and healt Official Journal L 304 , 27/11/1999 P. 0027 - 0029DECISION No 5/1999 OF THE EU-REPUBLIC OF SLOVENIA ASSOCIATION COUNCILof 3 November 1999adopting the terms and conditions for the participation of the Republic of Slovenia in Community Programmes in the fields of social policy and health(1999/777/EC)THE ASSOCIATION COUNCIL,Having regard to the Europe Agreement establishing an association between the European Communities and their Member States, acting within the framework of the European Union, of the one part, and the Republic of Slovenia, of the other part(1), and in particular Article 106 concerning the participation of the Republic of Slovenia in Community programmes,Whereas:(1) According to Article 106 of the Europe Agreement, the Republic of Slovenia may participate in Community framework programmes, specific programmes, projects or other Community actions in particular in the fields of social policy and health;(2) According to Article 106 of the Europe Agreement the terms and conditions for the participation of the Republic of Slovenia in the activities referred to in Article 106 are to be decided by the Association Council,HAS DECIDED AS FOLLOWS:Article 1The Republic of Slovenia shall participate in the European Community programmes Health promotion, Combating cancer, Prevention of AIDS and other communicable diseases, Drug dependence and Equal opportunities for men and women according to the terms and conditions set out in Annexes I and II which shall form an integral part of this Decision.Article 2This Decision shall enter into force on the day of its adoption.This Decision shall apply until 31 December 2000.Done at Brussels, 3 November 1999.For the Association CouncilThe PresidentT. HALONEN(1) OJ L 51, 26.2.1999, p. 3.ANNEX ITERMS AND CONDITIONS FOR THE PARTICIPATION OF THE REPUBLIC OF SLOVENIA IN THE PROGRAMMES HEALTH PROMOTION, COMBATING CANCER, PREVENTION OF AIDS AND OTHER COMMUNICABLE DISEASES, DRUG DEPENDENCE AND EQUAL OPPORTUNITIES FOR MEN AND WOMEN1. The Republic of Slovenia shall participate in all activities of the Health promotion, Combating cancer, Prevention of AIDS and other communicable diseases, Drug dependence and Equal opportunities for men and women programmes (hereinafter called "the Programmes") in conformity, unless otherwise provided in this Decision, with the objectives, criteria, procedures and deadlines as defined in Decision No 645/96/EC of the European Parliament and of the Council of 29 March 1996 adopting a programme of Community action on health promotion, information, education and training within the framework for action in public health (1996 to 2000) and in particular Article 6(2) thereof, Decision No 646/96/EC of the European Parliament and of the Council of 29 March 1996 adopting an action plan to combat cancer within the framework for action in the field of public health (1996 to 2000) and in particular Article 6(2) thereof, Decision No 647/96/EC of the European Parliament and of the Council of 29 March 1996 adopting a programme of Community action on the prevention of AIDS and certain other communicable diseases within the framework for action in the field of public health (1996 to 2000) and in particular Article 6(2) thereof, Decision No 102/97/EC of the European Parliament and of the Council of 16 December 1996 adopting a programme of Community action on the prevention of drug dependence within the framework for action in the field of public health (1996 to 2000) and in particular Article 6(2) thereof, and Council Decision 95/593/EC of 22 December 1995 on a medium-term Community action programme on equal opportunities for men and women (1996 to 2000) and in particular Article 6(1) thereof.2. The terms and conditions for the submission, assessment and selection of applications related to eligible institutions, organisations and individuals of the Republic of Slovenia will be as far as possible in conformity with those prevailing in the Member States of the Community.3. To ensure the Community dimension of the Programmes, transnational projects and activities proposed by the Republic of Slovenia will be required to include a minimum number of partners from the Member States of the Community. This minimum number will be decided in the framework of the implementation of the Programmes, taking into account the nature of the various activities, the number of partners in a given project, and the number of countries participating in the Programmes.4. The Republic of Slovenia will pay each year a contribution to the general budget of the European Communities to cover the costs resulting from its participation in the Programmes (see Annex II). The Association Committee is entitled to adapt this contribution whenever necessary.5. The Member States of the Community and the Republic of Slovenia will make every effort, within the framework of the existing provisions, to facilitate the free movement and residence of all eligible persons to the programmes moving between the Republic of Slovenia and the Member States of the Community for the purpose of participating in activities covered by the Decision.6. Without prejudice to the responsibilities of the Commission and the Court of Auditors of the European Community in relation to the monitoring and evaluation of the programmes pursuant to the Decisions concerning Health promotion (Article 7), Combating cancer (Article 7), Prevention of AIDS and other communicable diseases (Article 7), Drug dependence (Article 7) and Equal opportunities for men and women (Article 11), the participation of the Republic of Slovenia in the Programmes will be continuously monitored on a partnership basis involving the Republic of Slovenia and the Commission of the European Communities. The Republic of Slovenia will submit the necessary reports to the Commission and take part in other specific activities set out by the Community in that context.7. Without prejudice to the procedures referred to in Article 5 of the Decision on Health promotion, Article 5 of the Decision on Combating cancer, Article 5 of the Decision on Prevention of AIDS and other communicable diseases, Article 5 of the Decision on Drug dependence and Article 9 of the Decision on Equal opportunities for men and women, the Republic of Slovenia will be invited to any coordination meeting on any question concerning the implementation of this Decision prior to the regular meetings of the Programme Committees. The Commission will inform the Republic of Slovenia about the results of such regular meetings.8. The language to be used as regards the application process, contracts, reports to be submitted and other administrative arrangements for the Programmes, will be one of the official languages of the Community.ANNEX IIFINANCIAL CONTRIBUTION OF THE REPUBLIC OF SLOVENIA TO HEALTH PROMOTION, COMBATING CANCER, PREVENTION OF AIDS AND OTHER COMMUNICABLE DISEASES, DRUG DEPENDENCE AND EQUAL OPPORTUNITIES FOR MEN AND WOMEN1. The financial contribution of the Republic of Slovenia will cover:- financial support from the Programmes to Slovene participants,- supplementary costs of an administrative nature related to the management of the Programmes by the Commission stemming from the Republic of Slovenia's participation.2. For every financial year, the aggregated amount of subsidies or any other financial support received from the Programmes by the Slovene beneficiaries will not exceed the contribution paid by the Republic of Slovenia, after deduction of the supplementary administrative costs.Should the contribution paid by the Republic of Slovenia to the general budget of the European Communities, after deduction of the supplementary administrative costs, be higher than the aggregated amount of subsidies or other financial support received by the Slovene beneficiaries from the Programmes, the Commission will transfer the balance to the next budgetary exercise, and it will be deducted from the following year's contribution. Should such a balance be left when the Programmes come to an end, the corresponding amount will be reimbursed to the Republic of Slovenia.3. Health promotionThe Republic of Slovenia's annual contribution will be of EUR 34187 from 1999. From this sum, an amount of EUR 2237 will cover supplementary administrative costs related to the management of the Programme by the Commission stemming from the Republic of Slovenia's participation.4. Combating cancerThe Republic of Slovenia's annual contribution will be of EUR 59256 from 1999. From this sum, an amount of EUR 3876 will cover supplementary administrative costs related to the management of the Programme by the Commission stemming from the Republic of Slovenia's participation.5. Prevention of AIDS and other communicable diseasesThe Republic of Slovenia's annual contribution will be of EUR 45582 from 1999. From this sum, an amount of EUR 2982 will cover supplementary administrative costs related to the management of the Programme by the Commission stemming from the Republic of Slovenia's participation.6. Drug dependenceThe Republic of Slovenia's annual contribution will be of EUR 22791 from 1999. From this sum, an amount of EUR 1491 will cover supplementary administrative costs related to the management of the Programme by the Commission stemming from the Republic of Slovenia's participation.7. Equal opportunities for men and womenThe Republic of Slovenia's annual contribution will be of EUR 33792 from 1999. From this sum, an amount of EUR 2210 will cover supplementary administrative costs related to the management of the Programme by the Commission stemming from the Republic of Slovenia's participation.8. The financial regulations applicable to the general budget of the Community will apply, notably to the management of the contribution of the Republic of Slovenia.Upon entry into force of this Decision and at the beginning of each following year, the Commission will send to the Republic of Slovenia a call for funds corresponding to its contribution to the costs under this Decision.This contribution will be expressed in euro and paid into a euro bank account of the Commission.The Republic of Slovenia will pay its contribution to the annual costs under this Decision according to the call for funds and at the latest three months after the call for funds is sent. Any delay in the payment of the contribution shall give rise to the payment of interest by the Republic of Slovenia on the outstanding amount from the due date. The interest rate corresponds to the rate applied by the ECB, for the month of the due date, for its operations in euro, increased by 1,5 percentage points.9. The Republic of Slovenia will pay the supplementary costs of an administrative nature referred to in paragraph 3, 4, 5, 6 and 7 from its national budget.10. The Republic of Slovenia will pay 100 % of the cost of its participation from its national budget.